NOT FOR PUBLICATION                          [Dkt. Nos. 166 and 169]


                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE


                                :
UNITED STATES OF AMERICA        :
                                :       Crim. Action No. 11-783(RMB)
                                :
          v.                    :            OPINION
                                :
JAMES M. HARRIS, III            :
                                :

BUMB, District Judge:

     This matter is before the Court upon a motion for reduction

of sentence filed by James M. Harris, III, (“Defendant”) on

September 15, 2015, [Docket Entry No. 166] and September 27,

2016, [Docket Entry No. 169].   Defendant seeks a reduction of

his sentence pursuant to 18 U.S.C. § 3582(c)(2) and United

States Sentencing Guidelines Amendment 782.

I.   BACKGROUND

     On October 15, 2012 Defendant was convicted after a jury

trial of a two count Superseding Indictment charging him with

conspiring to commit robbery in violation of Title 18, U.S.C. §

1951(a), and Conspiracy to Distribute and Possess with Intent to

Distribute Cocaine, in violation of 21 U.S.C. § 846 (contrary to

§§ 841(a)(1) and (b)(1)(A)).




                                    1
     At Defendant’s sentencing hearing on March 07, 2013 [Docket

Entry No. 112], the Court found that Defendant’s Total Offense

Level was 36 with a Guidelines range from 188 to 235 months.

The Court considered the § 3553 factors and sentenced Defendant

to a prison term of 211 months, which was in the middle of the

then-applicable Advisory Guideline range, on each count, to be

served concurrently plus a five-year term of supervised release

and a $200 special assessment.   On December 4, 2013, the Third

Circuit Court of Appeals affirmed this Court’s judgment against

the Defendant.

     On September 27, 2016, Defendant filed the instant motion

for a retroactive sentence reduction pursuant to 18 U.S.C. §

3582(c)(2), arguing that his sentence should be reduced in light

of the two-level drug offense reduction provided by Amendment

782 to the U.S.S.G.   Application of the amended guideline in the

present case results in a decrease of the total offense level

from 36 to 34, and a decrease in the resulting Guidelines range

from 188 to 235 to 151 to 188 months imprisonment.

Specifically, Defendant requests that this Court reduce his

sentence to 151 months imprisonment, which is the bottom of the

amended Advisory Guideline range.    The Government agrees that

Defendant should be granted a sentence reduction, but opposes

Defendant’s request for his sentence to be reduced to 151

months.   The Government, instead, contends that the Court should

                                 2
not reduce the Defendant’s sentence.    Defendant and the

Government agree that no hearing is necessary to resolve the

instant motion.

II.   STANDARD

      A district court may only modify a valid sentence if such

authority is conferred by federal statute.   Gregory v.

Grondolsky, 2009 WL 2132430, at *3 (D.N.J. July 10, 2009)

(citing United States v. Ross, 245 F.3d 577, 586 (6th Cir.

2001)).   Section 3582(c)(2) sets forth the analysis to be used

in reducing an imposed term of imprisonment as a result of the

Sentencing Commission’s reduction in the advisory guideline

range pursuant to 28 U.S.C. § 994(o).   Specifically,

Section 3582(c)(2) states that a district court may, upon

consideration of the factors in 18 U.S.C. § 3553(a), reduce a

defendant’s sentence in light of a subsequent reduction in the

applicable guideline range, if doing so is consistent with the

applicable policy statements of the Sentencing Commission.

See 18 U.S.C. § 3582(c)(2).

      The Supreme Court has held that “[a]ny reduction must be

consistent with applicable policy statements issued by the

Sentencing Commission,” including Section 1B1.10 of the

U.S.S.G., which is a policy statement concerning reductions to a

term of imprisonment as a result of an amendment to an advisory

guideline range applicable to Section 3582(c)(2).   Dillon v.

                                 3
United States, 560 U.S. 817, 821 (2010); U.S.S.G. § 1B1.10.

Under U.S.S.G. § 1B1.10, eligibility for a sentence reduction

requires that the amendment be applicable to the defendant and

serve to lower the defendant’s previously calculated guideline

range.   Put differently, the defendant must not have previously

received a sentence at or below the bottom of the now-amended

range (other than due to substantial assistance).   Additionally,

U.S.S.G. § 1B1.10 “instructs courts proceeding under

§ 3582(c)(2) to substitute the amended Guidelines range while

‘leav[ing] all other guideline application decisions

unaffected.’”   Dillon, 560 U.S. at 821 (quoting U.S.S.G.

§ 1B1.10).

     Amendment 782 to the U.S.S.G., effective November 1, 2014,

lowered the offense levels for most drug offenses on the 2D1.1

Drug Quantity Table by two levels, including the offense for

which Defendant was convicted.   See U.S. v. Jones, 605 F. App’x

81, 82 (3d Cir. 2015) (per curiam).   Amendment 782 was enacted

to reflect the Sentencing Commission’s determination that

“setting the base offense levels slightly above the mandatory

minimum penalties is no longer necessary to achieve its stated

purpose,” as well as to address “the significant overcapacity

and costs of the Federal Bureau of Prisons.”   United States

Sentencing Commission Guidelines Manual, Supp. App. C at 72, 73.



                                 4
  III. ANALYSIS

     The Court must first determine whether Defendant is

eligible for reduction of his sentence pursuant to

Amendment 782.    As Defendant was sentenced “based on a

sentencing range that has subsequently been lowered by the

Sentencing Commission,” namely U.S.S.G. Section 2D1.1, Defendant

is eligible for a reduction of his sentence pursuant to

Amendment 782, which reduced the offense levels assigned to most

drug quantities under U.S.S.G. Section 2D1.1(c) by two.        The

Government does not dispute this.      This reduction lowers

Defendant’s Total Offense Level from 36 to 34.      His amended

Advisory Guideline range of imprisonment is now 151 to 188

months.

     After concluding that Defendant is eligible for a two-level

reduction in his offense level, the Court must now determine

whether a reduction in Defendant’s sentence is warranted and, if

so, the extent of the reduction.       See United States v. Styer,

573 F.3d 151, 153 (3d Cir. 2009) (“The determination as to

whether a reduction is warranted . . . is committed to the

discretion of the district court.”).      In exercising its

discretion, the Court must “consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction

authorized by reference to the policies relevant at step one is

warranted in whole or in part under the particular circumstances

                                   5
of the case.”    Dillon, 560 U.S. at 827 (citing 18 U.S.C.

§ 3582(c)(2)).   The Commentary to Section 1B1.10, the policy

statement implementing Section 3582(c)(2), directs courts to

consider the relevant Section 3553(a) factors, public safety

considerations, and a defendant’s post-sentencing conduct.

U.S.S.G. § 1B1.10 cmt. 1(B)(i)-(iii).   For the following

reasons, the Court finds that a reduction in Defendant’s

sentence from 211 months to 188 months is warranted.

       A. Section 3553(a) Factors

     Section 3553(a) requires courts to consider the following

factors in determining the particular sentence to be imposed:

(1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the

sentence imposed (A) to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment

for the offense; (B) to afford adequate deterrence to criminal

conduct; (C) to protect the public from further crimes of the

defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other

correctional treatment in the most effective manner; (3) the

kind of sentences available; (4) the kinds of sentences and the

sentencing range established for the applicable category of

offense committed by the applicable category of defendant;

(5) any pertinent policy statement issued by the Sentencing

                                  6
Commission; (6) the need to avoid unwarranted sentence

disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide

restitution to any victims of the offense.

     The question is whether a sentence within the newly

constituted guideline range addresses these factors.

Defendant’s offense was serious.       Defendant was involved in a

scheme to rob a drug stash house of money and drugs, and then to

sell the stolen drugs for profit.      He was “ready” for the

robbery and in his own words, it was “another day at the job.”

PSR at ¶ 45.   This was and remains disturbing to the Court.1        The

Defendant’s readiness and callousness to commit such crime

which, as far as Defendant was concerned, could have involved

the killings of individual(s) is very troubling.      Additionally,

there are aspects of Defendant’s submission to the court that

are troubling as well.   As the Government pointed out in its

submission, the Defendant does appear to cast blame on others

besides himself for his criminal conduct.      See Docket No. 172.




1 Defendant asks this Court to consider that reverse sting
operations target racial and ethnic minorities. The facts of
this case, however, demonstrated that Harris was brought into
the conspiracy by members of the Bloods street gang with whom
Defendant admits he associated with at the time. Defendant’s
persistent contention that “he never gave voice to any violent
intentions” (Dkt. No. 171) is not supported by the record.
                                   7
        Nonetheless, the Court recognizes that time has passed, and

Defendant has continued to make productive use of his prison

time.    As set forth in Defendant’s brief, Defendant’s

institutional adjustment has been “exemplary”; he participates

in Bureau of Prison programming and tutors fellow inmates

pursuing their GEDs.    Docket No. 170.

        The court finds that a sentence within the applicable

Guideline range will promote respect for the law and deter

future criminal conduct by Defendant and others.    A lesser

sentence may be perceived as too lenient.

        Public safety is also promoted by a sentence within the

applicable Guideline range.    The scheme in which Defendant was

involved is inherently dangerous and injurious to the public

safety.    The Court once again finds that a sentence within the

applicable Guideline range protects the public from further

crimes by the Defendant.

        The Court has also considered the kind of sentences that

are available, which include imprisonment.    The Court has, of

course, considered the amended Advisory Guideline range of

imprisonment established for the category offense committed by

this Defendant, which is 151 to 188 months.    Additionally, the

Court is cognizant of the need to avoid unwarranted sentence

disparities among defendants with similar criminal records and



                                   8
finds that a sentence within the applicable Guideline range

serves this need.

     The Court reiterates, as it stated during Defendant’s

sentencing hearing, that it does not consider the need for

treatment or training in imposing the term of imprisonment.

This factor becomes relevant in the Court’s determination of the

terms of supervised release.   Finally, restitution is not at

issue in this matter.

     In sum, the Section 3553(a) factors support a reduction in

Defendant’s sentence.   However, given the seriousness of the

offense committed by the Defendant, and the need for deterrence,

both specific and general, and to promote respect for the law,

as well as all the other 3553 factors discussed above, the Court

finds that a reduction from 211 months to 188 months, the top of

the amended Advisory Guideline range, is appropriate.

       B. Public Safety Considerations

     The Court also considers “the nature and seriousness of the

danger” to the public that may be posed by a reduction in

Defendant’s sentence in determining whether a reduction is

warranted and, if so, the extent of the reduction.   U.S.S.G.

§ 1B1.10 cmt. 1(B)(i)-(iii).   The Government earlier argued that

Defendant’s conviction of a double murder underscored the fact

that Defendant posed a danger to the public.   Yet, Defendant’s

conviction has been overturned and the matter has been remanded

                                 9
to the Superior Court of new Jersey for a new trial.    Docket no.

185.    Even with this new development, the Court remains

convinced that, in light of Defendant’s role and participation

in a very serious offense, as well as the other factors outlined

above, a sentence at the top of the Guidelines range is

warranted.

         C. Post-Sentencing Conduct

       The Court considers Defendant’s post-sentencing conduct as

well in determining whether a sentence reduction is warranted

and, if so, the extent of the reduction.   As this Court has

discussed, since the imposition of his original sentence,

Defendant has made productive use of his prison time.      The Court

finds that the application of the sentence reduction, from

211 months to 188 months, sufficiently recognizes Defendant’s

post-sentencing conduct.

  IV.    CONCLUSION

       For the reasons set forth above, the Court grants

Defendant’s motion for a reduction of his sentence by two levels

pursuant to 18 U.S.C. § 3582(c)(2).   Defendant’s term of

imprisonment shall be reduced from 211 months to 188 months.     An

appropriate Order shall issue.




                                 10
                             s/Renée Marie Bumb
                             RENÉE MARIE BUMB
                             UNITED STATES DISTRICT JUDGE


Date: January 3, 2019




                        11
